A mistake as to the identity of the property to be mortgaged, the mortgagor having in mind one property and the mortgagee another, is not subject to reformation for the obvious reason that there has never been a meeting of the minds of the parties. A mutual mistake subject to reformation exists where both parties have in mind the same property, but by mistake of both, or mistake of one with fraud or inequitable conduct of the other, the writing does not correctly describe or identify the property. Page v. Higgins, 150 Mass. 27, 22 N.E. 63, 5 L.R.A. 152; note 117 Am. St. Rep. 242.
Under which of these rules does this case fall?
The bill avers: "That as part of the security furnished the complainant in and by the terms of said mortgage there is mentioned 1 lot located in West End Manor valued at $1,250.00, and it was represented to complainant by the respondent, that he owned just one lot at West End, therefore the lot was not described with more particularity than set out in the said mortgage and complainant avers that the said respondent now claims that he owns two lots in West End and that they are described as Lots Nos. 37 and 38 in Block 2 West End Manor, and for this reason it is not entirely clear which of said lots were intended to be conveyed to him in said Manor, whether Lot 37 or 38, and he avers that it was the purpose of the mortgagor to convey *Page 206 
one or the other of said lots to the complainant, mortgagee, and he further avers that he has the right to have the mortgagor to elect which of said lots was intended to be embraced in the said mortgage, and further that he intended to have the lot embraced in the mortgage given to him by the respondent for the security of the payment of his said indebtedness and that the mortgagor intended to give one or the other of said lots embraced in the said mortgages as security for the payment of said indebtedness."
In my opinion this does not present a case where one party had one property in mind and the other party a different property; but one wherein the mortgagor, representing he owned a lot in west end manor which he proposed to mortgage as security was intended to be and was conveyed under the description of "1 lot located in West End Manor valued at $1250.00."
It was not essential that the mortgagee know the lot, its location, number, or dimensions. There was sufficient mutuality if he intended to take a mortgage on a lot which the mortgagor had in mind and proposed as security.
Further averments in the amended bill show that in fact the mortgagor did own one parcel of land in west end manor, but it was platted as two lots. In one alternative the bill seeks to have a reformation on the assumption that all the parcel was intended. In the other, above quoted, the bill concedes the mortgagor intended to convey only one of the numbered lots, the mortgagee intending whatever lot was intended by the mortgagor, and further concedes the mortgagor merely had in mind one or the other of such lots, and now seeks to have an election as to which will be treated as the mortgaged property.
In my judgment this presents a case of an executory contract to convey as security one or the other of the two lots.
Such a contract carrying an obligation to perform in the alternative is not unlawful or void for uncertainty, but is enforceable.
Usually the obligor, mortgagor in this instance, has the election as to which alternative he will perform.
Equity, treating that as done, which ought to have been done, enforces an executory contract to give a mortgage as an equitable mortgage. 13 C. J. 629.
In my opinion such is the case presented, and the court of equity may give the mortgagor the privilege of electing which lot shall be subject to the mortgage, and, on his failure so to do, declare his right of election forfeited, and proceed to enforce his obligation by fastening the lien on either as the equities shall appear.